Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 1 of 12 - Page ID#: 105
                                                                                Eastern District of Kentucky
                                                                                      FILED
                                                                                      NOV 19 2018
                            UNITED STATES DISTRICT COURT                                A.T LEXINGTON
                            EASTERN DISTRICT OF KENTUCKY                              ROBERT R. CARR
                                                                                  CLERK U.S. DISTRICT COURT
                                  CENTRAL DIVISION
                                          LEXINGTON

    CRilVIINAL ACTION NO. 18-32-JMH

    UNITED STATES OF AMERICA                                                       PLAINTIFF


    V.                                PLEA AGREEMENT


    RONNIE JOLLY                                                                 DEFENDANT

                                           * * * * *
           1.     Pursuant to Federal Rule of C1iminal Procedure ll(c), the Defendant v.rill

   enter a guilty plea to Counts 1, 4, 8, and 12 of the Indictment, charging a violation of

    18 U.S.C. § 371, Conspiracy to Commit an Offense against the United States, 18 U.S .C.

    § 1014, Crop Insurance Fraud, 18 U.S.C. § 1349, Conspiracy to Commit Mail or \Vire

    Fraud, and 18 U.S.C. § 1957, Money Laundering. Pursuant to Rule 1 l(c)(l)(A), the United

    States ,vill move at sentencing to dismiss Counts 2, 3, 5, 6, 7, 9 through 11, and 13 through

   31.

           2. The essential elements of Count 1 are:

                  (a) That two or more persons conspired, or agreed, to defraud the United
                  States, by committing the crime of making false statements and reports for
                  the pm11ose of influencing in anyway the actions of the FCIC, and companies
                  the FCIC reinsures, upon an application, advance, commitment, loan, and
                  insurance agreement or application for insurance or a guarantee, in violation
                  of 18 U. S.C. § 1014;

                  (b) 111at the Defendant knowingly and voluntarily joined the conspiracy; and
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 2 of 12 - Page ID#: 106




               (c) That the Defendant joined the conspiracy knov.,i ng of its objective to
               defraud the United States and intending to join together ·with at least one
               other conspirator to achieve that objective; and

               (cl) That at some point clming the existence of the conspiracy, at least one of
               its members perfo1111ed an overt act in order to further the objective of the
               consp1racy.

            The essential elements of Count 4 are:

               (a) That the Defendant made or caused to be made a false statement or report
                   to the Federal Crop Insurance Corporation upon an application,
                   commitment, loan, and insurance agreement or application for insurance
                   or a guarantee;

               (b) That the Defendant acted knovvingly; and

               (c) That the Defendant made or caused to made the false statement or report
                   for the pm1Jose of influencing in any way the action of the Federal Crop
                   Insurance Corporation.

            The essential elements of Count 8 are:

               (a} That two or more persons, in some way or manner, agreed to try to
                   accomplish a common and unlawful plan to commit mail and wire fraud,
                   as charged in the Indictment; and

               (b) That the Defendant knevv the unlawful pmvose of the plan and willfully
                   Joined in it.

            The essential elements of Count 12 are:

               (a) The Defendant h1owingly engaged in a monetary h·ansaction;

               (b) The monetary transaction involved c1iminally derived property;

               (c) The c1iminally de1ivecl property had a value greater than $10,000;

               (cl) The Defendant k"Tiew that the h·ansaction was in criminally derived
                    property; and

               (e) The monetary h·ansaction took place within the United States.

                                              2
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 3 of 12 - Page ID#: 107




          3. As to Counts 1, 4, 8, and 12, the United States could prove the following facts

   that establish the essential elements of the offense beyond a reasonable doubt, and the

   Defendant admits these facts :

      (a) The Defendant owned and rented fam1land in Bath, Bourbon, Fleming,
          Montgomery, and Scott Counties, all located within the Eastern District of
          Kentuck.·y The Defendant produced, among other crops, tobacco, com, and
         soybeans, which he began to insure through federal crop insurance in or around
         2008.
      (b) D.M. and K.O. vvorked for the Defendant on his fa1rns.
      (c) From in or about late 2010 through in or about early 2016, the Defendant made
         material misrepresentations on his federal crop insurance policy papenvork for the
         purpose of receiving money from the federal government to which he was not
         entitled. From in or about mid-2014, through in or about early 2016, the Defendant
         made material misrepresentations to private crop insurance companies for the
         purpose of receiving money from those entities to which he was not entitled. He
         did this in the following ways:
             1. Federal. The Defendant produced more crop than he reported to his
                 Approved Insurance Provider (AIP). He hid this excess production by
                 selling it in other people' s names or otherwise failed to report crop sales to

                 his AIP. In this way, the Defendant could claim to have harvested less crop
                 ,than his guaranteed yield on his insurance policy, which, after claiming
                 damage to his crop, would trigger an indemnity payout and/or cause a
                 larger payout on the insurance policy.
                     1.   For example, on January 18, 2016, the Defendant certified that he
                          produced only 20,007 pounds of tobacco in crop year 2015 on a
                          single Production Worksheet. He submitted this document to his



                                                 3
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 4 of 12 - Page ID#: 108




                      AIP as part of his claim for an insurance payment. However, on
                      November 18 and 25, 2015, the Defendant delivered approximately
                      62,091 additional pounds of tobacco to Clay's Tobacco Warehouse
                      under the names of his two minor children that he did not report to
                      his AIP. The Defendant sold additional tobacco v.rorth
                      approximately $26,000 directly to other fanners, requesting that
                      payment be made out to H.J., which he did not report to his AIP .
                      Because of these misrepresentations, the Defendant was able to file a
                      MPCJ claim ofloss on his 2015 tobacco production, intending to
                      receive an indemnity payment of $122,296 for his crop year 2015
                      tobacco.
            2. Federal. The Defendant sold his good quality tobacco for cash at Clay's
               Tobacco Warehouse. Sales tickets show this tobacco sold under fictitious
               names like House, Green, and Brovvn. Poor quality tobacco was presented
               to USDA graders as belonging to the Defendant that did not in fact belong
               to him, in order to receive a grade report stating the Defendant's tobacco
               vvas poor quality. Coconspirators at Clay's Tobacco Warehouse would
               then generate false sales bills that puq,ortecl to show the Defendant selling
               this poor quality tobacco at Clay's Tobacco \Varehouse. In this way, the
               Defendant vvas able to sell good quality tobacco to Clay' s Tobacco
               Warehouse for cash, and then receive the paperwork necessary to file a
               false insurance claim for his tobacco production that could be quality
               adjusted clue to false poor quality grades.
            3. Federal. The Defendant obtained federal crop insurance policies in other
               people' s names, such as D.M. and K.O., and D.M . and K.O. signed the
               necessary documentation to obtain these insurance policies. The Defendant
               deposited the indemnity checks that \Vere proceeds of the claims on these
               policies into his own account. TI1e Defendant paid D.M. and K.O. a portion


                                               4
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 5 of 12 - Page ID#: 109




                of the proceeds, but retained around 70-80% of the indemnity payout.
                    1.   For example, for crop year 2015, the Defendant agreed with K.O .
                         and D.M to cause AIPs to issue federal crop insurance policies in the
                         name of K.O. and D.M . The Defendant filed crop insurance losses
                         on these policies. The indemnity payments for K.O., $105,271, and
                         D.M ., $100,272, were deposited directly into the Defendant's
                         account, less the premium removed by the insurance agency.
            4. Private. The Defendant also obtained private crop insurance policies in
                other people's names . For private policies, the Defendant acted with the
                assistance of his insurance agent, M.M., and his crop insurance adjusters.
                    1.   In 2015, the Defendant, \Vorking with M.M., caused private crop
                         insurance policies to be issued in the names of D.M. and K.O. The
                         Defendant caused the application documents to be submitted through
                         his insurance agent, M.M., via mail or interstate wires. Then, the
                         Defendant, working v.rith M.M. and crop insurance adjusters, caused
                         false documentation to support a damage claim to the crop to be
                         generated and submitted to the insurance company through the mail
                         or interstate wire communication.
      (cl) With proceeds from the conduct described in Paragraphs 3(a) through (c), the
         Defendant made numerous pay111ents for his personal benefit and the benefit of his
         fa1111ing operation in amounts that exceeded $10,000, while in the Eastern District
         of Kentucky'.
            a. For example, on Febrnary 19, 2014, ARMtech Insurance Services issued
                the Defendant three checks, for $130,859.00, $96,269.00, and $71,698.96,
                respectively, based on insurance paperwork containing material
                misrepresentations . He deposited this money into his Community Trust
                Bank Account *442. Then, on February 24, 2014, the Defendant \\Tote a
                check out of Account *442, to John Deere Financial Company for


                                                 5
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 6 of 12 - Page ID#: 110




                 $152,068.57.
          4. The statutory punishment for Count 1 is imprisonment for not more than 5 years,

   a fine of not more than $250,000 or twice the gross gain or loss, and a tenn of supervised

   release of not more than 3 years. The statutory punishment for Count 4 is imprisonment

   for not more than 30 years, a fine of not more than $1,000,000 or twice the gross gain or

   loss, and a te1111 of supervised release of not more than 5 years. The statutory punishment

   for Count 8 is imprisonment for not more than 20 years, a fine of not more than $250,000

   or twice the gross gain or loss, and a tem1 of supervised release or not more than 3 years.

   The statutory punishment for Count 12 is imprisonment for not more than 10 years, a fine

   of not more than $250,000 or twice the value of the monetary instrnments or funds

   involved, and a tern1 of supervised release of not more than 3 years. A mandatory special

   assessment of $400 applies, and the Defendant will pay this assessment to the U.S. District

   Court Clerk at the time of the entry of the plea .

          5. Pursuant to Rule 11( c)(l )(B), the United States and the Defendant recommend

   the following sentencing guidelines calculations, and they may object to or argue in favor

   of other calculations. 11.lis recommendation does not bind the Court.

                 (a) United States Sentencing Guidelines (U .S.S.G.), November 1, 2016,
                     manual, will detem1ine the Defendant's guidelines range .

                 (b) Pursuant to U.S.S.G. § 3Dl.L the multiple counts of conviction should
                     be grouped together, and the offense level shall be calculated under
                     U.S.S.G. § 2Sl.1.

                 (c) Pursuant to U.S .S.G. § 2S l. l(a)(l), the base offense level is the offense
                     level for the underlying offense from which the laundered funds ·were
                     derived. The calculation for the underlying offense is as follows:


                                                  6
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 7 of 12 - Page ID#: 111




                         a. Pursuant to U.S.S.G. § 2B1. l(a)(l), the base offense level is 7.
                         b. Pursuant to U.S.S.G. § 2B1.l(b)(l)(I), increase the offense level
                            by 16 levels because the offense involved a loss of more than
                            $1,500,000 and less than $3,500,000.
                         c. Pursuant to U.S.S.G. § 2B1.l(b)(l0)(c), increase the offense level
                            by 2 levels because the offense involved sophisticated means and
                            the Defendant intentionally engaged in or caused the conduct
                            cons ti hi ting sophisticated means. The Defendant does not agree
                            to this enhancement.

                 (cl) Pursuant to U.S.S.G. § 2Sl.l(b)(2)(A), increase by 1 level because the
                      Defendant was convicted under 18 U.S.C. § 1957.

                 (e) Pursuant to U.S.S.G. § 3B1.l(a) increase the offense level by 4 levels
                     because the Defendant was an organizer or leader of a criminal activity
                     that involved five or more participants or was otherwise extensive. The
                     Defendant does not agree to this enhancement.

                 ~f) Pursuant to U.S.S.G. § 3El .1 and unless the Defendant commits another
                     crime, obstructs justice, or violates a court order, decrease the offense
                     level by 2 levels for the Defendant' s acceptance of responsibility. If the
                     offense level clete1minecl prior to this 2-level decrease is level 16 or
                     greater, the United States will move at sentencing to decrease the offense
                     level by 1 additional level based on the Defendant's timely notice of
                     intent to plead guilty.

                 (g) Pursuant to U.S.S.G. § 5El.1, restitution will be assessed in an amount
                     to be detem1ined at sentencing or a restitution hea1ing.

          6. No agreement exists about the Defendant's criminal history category pursuant to

   U.S.S.G. Chapter 4.

          7. The Defendant ,vill not file a motion for a decrease in the offense level based on

   a mitigating role pursuant to U.S .S.G. § 3B 1.2 or a deparhire motion pursuant to U.S.S.G.

   Chapter 5, Parts H or K.




                                                7
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 8 of 12 - Page ID#: 112




          8.   The Defendant waives the tight to appeal the guilty plea, conviction, and

   sentence. Except for claims of ineffective assistance of counsel, the Defendant also 'Naives

   the right to attack collaterally the guilty plea, conviction, and sentence.

          9.   The United States \vill recommend releasing the Defendant on the cunent

   conditions for future court appearances if the Defendant does not violate the tenns of the

   order setting e,onditions of release.

          10. Defendant agrees to forfeit to the United States all interest in the property listed

   in the forfeiture allegation of the Indictment. Defendant agrees that this property is subject

   to forfeiture because the United States can prove, by a preponderance of the evidence, a

   nexus exists between the property and the offense, as set out in the forfeiture allegation of

   the Indictment. The manner of forfeiture of the specifically identified property in the

   indictment shall occur as follows and must be completed before sentencing:

                 a. Community Trnst Barile Account xxxx9442: Defendant agrees this

                 property is forfeitable to the United States as proceeds of the criminal

                 conduct and agrees to forfeit his interest in the funds in this account to the

                 United States.

                 b. 244.251 acres located at 1131 College Road, Paris, Kentucky, parcel

                 number 060-00-00-025 .00: Defendant agrees this property is forfeitable as

                 facilitating property and will forfeit his interest in this real property subject

                 to any encumbrances and timely-filed third party claims.




                                                  8
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 9 of 12 - Page ID#: 113




                                                                          . Pa1is.
                 c. 131.91 acres located at Jackstm,vn Road. Bourbon Countv,
                                                                    ,




                 Kentuck-y, parcel number 065-00-00-012.00: Defendant agrees this property

                 is forfeitable as facilitating property and will fmfeit his interest in this real

                 property subject to any encumbrances and timely-filed third party claims.

          11. The Defendant agrees to a voluntary, five-year exclusion from participating in

   or receiving benefits from any federal procurement or non-procurement transaction in

   accordance with 2 C.F.R. § 180.1020(a) and 7 U.S.C. § 2209j(a). This means that the

   Defendant will be excluded from participating in most procurement and non-procurement

   programs and activities unless such program is exempted under 2 C.F .R. § 180.215 and 2

   C.F.R. § 417.215 . The exclusion includes the USDA programs administered by the Risk

   Management Agency and the Fa1m Service Agency. The Defendant further agrees to be

   excluded from indirectly or directly holding any USDA certifications to produce or handle

   organic agricultural products through the USDA Agricultural Marketing Service National

   Organic Program (NOP). TI1e Defendant further agrees to be excluded from participating

   in, receiving, or earning any income or any other benefit from the Federal Crop Insurance

   Program and the Farm Service Agency. As part of this agreement, Defendant agrees to

   waive any judicial or administrative right that he may have to challenge this voluntary

   exclusion. The Defendant further agrees that his voluntary, five-year exclusion shall still

   be valid even should there not be an available administrative mechanism to effectuate or

   enforce such exclusions. The Defendant 's voluntary, five-year exclusion shall be effective

   upon the date this plea agreement is fully executed.



                                                 9
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 10 of 12 - Page ID#: 114




           12. The Defendant agrees to cooperate fully ·with the United States Attorney' s

    Office by making a full and complete financial disclosure. Within 30 clays of pleading

    guilty, the Defendant agrees to complete and sign a financial disclosure statement or

    affidavit cliselosing all assets in vvhich the Defendant has any interest or over which the

    Defendant exercises control, directly or indirectly, including those held by a spouse,

    nominee, or other third party, and disclosing any transfer of assets that has taken place

    within three years preceding the entry of this plea agreement. The Defendant will submit

    to an examination, which may be taken under oath and may include a polygraph

    examination. The Defendant will not encumber, transfer, or dispose of any monies ,

    property, or assets under the Defendant's custody or control without \vritten approval from

    the United States Attorney' s Office. If the Defendant is ever incarcerated in connection

    with this case, the Defendant will participate in the Bureau of Prisons Inmate Financial

    Responsibility Program, regardless of whether the Court specifically directs participation

    or imposes a schedule of payments. If the Defendant fails to comply with any of the

    provisions of thi s paragraph, the United States, in its discretion, may refrain from moving

    the Court pursuant to U.S.S.G. § 3E l. l(b) to reduce the offense level by one additional

    level, and may argue that the Defendant should not receive a two-level reduction for

    acceptance of responsibility under U.S.S.G. § 3E 1. l(a).

           13 . The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

   whatever monetary penalties are imposed by the Court will be clue and payable

    immediately and subject to immediate enforcement by the United States. If the Court



                                                 10
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 11 of 12 - Page ID#: 115




    nnposes a schedule of payments, the Defendant agrees that it is merely a minimum

    schedule of payments and not the only method, nor a limitation on the methods, available

    to the United States to enforce the judgment. The Defendant waives any requirement for

    demand of payment on any fine, restitution, or assessment imposed by the Court and agrees

    that any unpaid obligations will be submitted to the United States Treasury for offset. TI1e

    Defendant authorizes the United States to obtain the Defendant' s credit reports at any time.

    The Defendant authmizes the U.S. District Court to release funds posted as secmity for the

    Defendant' s appearance bond in this case, if any, to be applied to satisfy the Defendant' s

    financial obligations contained in the judgment of the Court.

           14. If the Defendant violates any part of this Agreement, the United States may

    void this Agreement and seek an indictment for any violations of federal laws, and the

    Defendant 'Naives any right to challenge the initiation of additional federal charges.

           15.   This document and the supplement contain the complete and only Plea

    Agreement bet\veen the United States Attorney for the Eastern Dist1ict of Kentuck--y and

    the Defendant. TI1e United States has not made any other promises to the Defendant.

           16. This Agreement does not bind the United States Attorney' s Offices in other

    districts, or any other federal, state, or local prosecuting authorities.

           17. The Defendant and the Defendant' s attorney acknowledge that the Defendant

    understands this Agreement, that the Defendant 's attorney has fully explained this

    Agreement to the Defendant, and that the Defendant' s entry into this Agreement is

    voluntary.



                                                   11
Case: 5:18-cr-00032-JMH-EBA Doc #: 31 Filed: 11/19/18 Page: 12 of 12 - Page ID#: 116




                                              ROBERT M. DUNCAN, JR.
                                              UNITED STATES ATTORNEY


          Date:                        By:
                                              /i)Alfil~
                                              Assistant United States Attorney




                                              Defendant




                                              Attorney for Defendant




                                         12
